DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, arguments presented by Applicant (14JAN2021), claims amended by Applicant (14JAN2021) with further amendment by Examiner’s Amendment (below), Claims 1 – 8, 11 – 18, and 21 - 23 are allowed.
Authorization for this Examiner's amendment, received via email 10FEB2021, was given via telephone with Seth WEINFELD (Reg. No. 50,929) on 8FEB2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment



This listing of claims replaces all prior versions and listings in the application.


1.	(Currently Amended) A printer comprising:
		a print performing unit;
		a WI-FI (registered trademark)interface configured to communicate according to a WI-FI (registered trademark) scheme;
		a BLUETOOTH (registered trademark) interface configured to communicate according to version 4.0 or a later version of a BLUETOOTH (registered trademark)  scheme;
	a processor; and
		a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor, causing the printer to perform:
			while an operation state of the printer is a non-parent state, receiving a first signal from an external apparatus via the BLUETOOTH (registered trademark) interface, the first signal is sent from the external apparatus to the printer, wherein the non-parent state is different from a parent state, the parent state is a state where the printer operates as a parent station of a wireless network, and the wireless network is a network for performing a wireless communication via the WI-FI (registered trademark) interface; 
			in response to the first signal being received, changing the operation state of the printer from the non-parent state to the parent state;   
			after the first signal has been received, sending, to the external apparatus via the BLUETOOTH (registered trademark) interface, network information to be used in the wireless network state;  

			after the WI-FI (registered trademark) connection has been established, receiving, from the external apparatus via the WI-FI (registered trademark) interface by using the wireless network, target data to be printed; 
			in a case where the target data is received, causing the print performing unit to perform a printing of an image represented by the target data; and
            	in response to a second signal being received from the external apparatus via the BLUETOOTH (registered trademark) due to an application program of the external apparatus being terminated while the operation state of the printer is in the parent state and only both the printer and the external apparatus belong to the wireless network, 

2.	(Currently Amended) The printer as in claim 1, wherein 
		the computer-readable instructions, when executed by the processor, cause the printer to further perform:
			after the first signal has been received, changing a state of the WI-FI (registered trademark) interface from an unavailable state to an available state.  

3.	(Previously Presented) The printer as in claim 2, wherein 
		the unavailable state of the WI-FI (registered trademark) interface is at least one of a state in which power is not being supplied to the WI-FI (registered trademark) interface and a Standby state, and
		the available state of the WI-FI (registered trademark) interface is a state in which power is being supplied to the WI-FI (registered trademark) interface and is not the Standby state. 

4.	(Previously Presented) The printer as in claim 2, wherein 
		the unavailable state of the WI-FI (registered trademark) interface is a state in which it is not possible to receive a radio wave via the WI-FI (registered trademark) interface, and
		the available state of the WI-FI (registered trademark) interface is a state in which it is possible to receive a radio wave via the WI-FI (registered trademark) interface.  

5.	(Previously Presented) The printer as in claim 1, further comprising
		a scan performing unit,
		wherein the computer-readable instructions, when executed by the processor, cause the printer to further perform:
			after the WI-FI (registered trademark) connection has been established, receiving a scan instruction from the external apparatus via the WI-FI (registered trademark) interface by using the wireless network;
			in a case where the scan instruction is received, causing the scan performing unit to perform a scanning; and
			in a case where the scanning is performed, sending, to the external apparatus via the WI-FI (registered trademark) interface by using the wireless network, scan data created by the scanning.  

6.	(Currently Amended) The printer as in claim 1, wherein 
		the first signal includes information indicating that the application program for causing the printer to perform the printing is being activated in the external apparatus.  

7.	(Currently Amended) The printer as in claim 1, wherein 
		the first signal includes information indicating that a predetermined instruction has been inputted, through the application program for causing the printer to perform the printing, in the external apparatus.  

8.	(Previously Presented) The printer as in claim 7, wherein 


9.	(Canceled) 

10.	(Canceled) 

11.	(Previously Presented) The printer as in claim 1, wherein
		the version 4.0 or the later version of the BLUETOOTH (registered trademark) scheme is BLUETOOTH (registered trademark)  Low Energy.  

12.	(Currently Amended) The printer as in claim 1, wherein
		the first signal is a Scan Request signal.  

13.	(Currently Amended) The printer as in claim 1, wherein 
		the first

14. (Currently Amended) A non-transitory computer-readable medium storing an application program including computer-readable instructions for an external apparatus, wherein  	
	the external apparatus comprises:
	a WI-FI (registered trademark) interface configured to communicate according to a WI-FI (registered trademark) scheme; 
	a BLUETOOTH (registered trademark) interface configured to communicate according to version 4.0 or a later version of a BLUETOOTH (registered trademark) scheme; and 
	a processor,
		the computer-readable instructions, when executed by the processor, cause the external apparatus to perform:
			while an operation state of a printer is a non-parent state, sending a first signal to the printer via the BLUETOOTH (registered trademark) interface, wherein 
			after the first signal has been sent, receiving, from the printer via the BLUETOOTH (registered trademark) interface, network information to be used in the wireless network;  
			after the operation state of the printer has been changed to the parent state and the network information has been received due to the first signal having been sent, establishing a WI-FI (registered trademark) connection with the printer via the WI-FI (registered trademark) interface so as to form the wireless network in which the printer operates as the parent station and to which both the printer and the external apparatus belong; and 
		after the WI-FI (registered trademark) connection has been established, sending, to the printer via the WI-FI (registered trademark) interface by using the wireless network, target data to be printed so as to cause the printer to perform a printing of an image represented by the target image, 
wherein while the operation state of the printer is in the parent state and only both the printer and the external apparatus belong to the wireless network, the operation state of the printer is changed from the parent state to the non-parent state in response to the external apparatus sending a second signal to the printer via the BLUETOOTH (registered trademark) interface due to the application program of the external apparatus being terminated

15.	(Previously Presented) The non-transitory computer-readable medium as in claim 14, wherein
	the computer-readable instructions, when executed by the processor, cause the external apparatus to further perform:
		after the WI-FI (registered trademark) connection has been established, sending a scan instruction to the printer via the WI-FI (registered trademark) interface by using the wireless network; and


16.	(Currently Amended) The non-transitory computer-readable medium as in claim 14, wherein 
		the first signal includes information indicating that the application program for causing the printer to perform the printing is being activated in the external apparatus.  

17.	(Currently Amended) The non-transitory computer-readable medium as in claim 14, wherein 
		the first signal includes information indicating that a predetermined instruction has been inputted, through the application program for causing the printer to perform a printing, in the external apparatus.  

18.	(Original) The non-transitory computer-readable medium as in claim 17, wherein 
		the predetermined instruction is an instruction for causing the printer to perform the printing.  

19.	(Canceled) 

20.	(Canceled) 

21. (Currently Amended) The printer as in claim 1, wherein
		the computer-readable instructions, when executed by the processor, further cause the printer to perform:
		sending repeatedly, to an exterior via the BLUETOOTH (registered trademark) interface, a predetermined signal including identification information of the printer; and
		after the external apparatus has received the predetermined signal from the printer, the first signal is sent from the external apparatus to the printer.


		the non-parent state is at least one of a device state according to WI-FI Direct (registered trademark), a state in which power is not being supplied to the WI-FI (registered trademark) interface, a Standby state of the WI-FI (registered trademark) interface, and an available state of the WI-FI (registered trademark) interface.

23. (Currently Amended) A non-transitory computer-readable medium storing a computer-readable instructions for a printer, wherein the computer-readable instructions, when executed by a processor of the printer, cause the printer to perform:
		while an operation state of the printer is a non-parent state, receiving a first signal from an external apparatus via a BLUETOOTH (registered trademark) interface of the printer, wherein the non-parent state is different from a parent state, the parent state is a state where the printer operates as a parent station of a wireless network, and the wireless network is a network for performing a wireless communication via a WI-FI (registered trademark) interface of the printer, the BLUETOOTH (registered trademark) interface configured to communicate according to version 4.0 or a later version of a BLUETOOTH (registered trademark) scheme, the WI-FI (registered trademark) interface configured to communicate according to a WI-FI (registered trademark) scheme; 
		in response to the first signal being received, changing the operation state of the printer from the non-parent state to the parent state; 
		after the first signal has been received, sending, to the external apparatus via the BLUETOOTH (registered trademark) interface, network information to be used in the wireless network; 
		after the operation state of the printer has been changed to the parent state and the network information has been sent, establishing a WI-FI (registered trademark) connection with the external apparatus via the WI-FI (registered trademark) interface so as to form the wireless network in which the printer operates as the parent station and to which both the printer and the external apparatus belong;  

		in a case where the target data is received, causing a print performing unit of the printer to perform a printing of an image represented by the target data; and
		in response to a second signal being received from the external apparatus via the BLUETOOTH (registered trademark) interface due to an application program of the external apparatus being terminated while the operation state of the printer is in the parent state and only both the printer and the external apparatus belong to the wireless network


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.


/ERNEST G TACSIK/           Examiner, Art Unit 2644